Citation Nr: 0709298	
Decision Date: 03/29/07    Archive Date: 04/16/07

DOCKET NO.  06-32 096	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Whether termination of the veteran's total disability rating 
based upon individual employability as a result of service-
connected disabilities (TDIU) was proper.



REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The veteran and B.W.


ATTORNEY FOR THE BOARD

Michael Holincheck, Counsel

INTRODUCTION

The veteran served on active duty from July 1965 to August 
1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2006 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina.

The veteran testified at Travel Board hearing before the 
undersigned Veterans Law Judge in November 2006.

The veteran's made a motion to advance his on the docket in 
at the time of his Travel Board hearing in November 2006.  
The motion was granted in December 2006.


FINDINGS OF FACT

1.  The veteran was employed by the Postal Service from 1969 
to 1979.  There is no evidence of record to show any other 
employment prior to 1998.

2.  The veteran was granted entitlement to a TDIU rating in 
January 1994, effective from October 19, 1993.  The veteran's 
combined service-connected disability rating was 80 percent 
and all originated from the same incident in service.  The 
veteran also received special monthly compensation for the 
loss of use of his left hand.

3.  The veteran was elected as a county commissioner in 1998.  
He continues to serve in that capacity and has received 
income for that service since 1998.

4.  The evidence of record does not establish that the 
veteran was no longer unemployable or able to obtain and 
maintain substantially gainful employment at the time his 
TDIU rating was terminated in June 2006.

CONCLUSION OF LAW

The termination of TDIU was not proper, and TDIU thus should 
be restored.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. §§ 3.105, 3.340, 3.341, 3.343, 4.16 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Background

The veteran served on active duty from July 1965 to August 
1968.  He suffered a number of shrapnel fragment wounds (SFW) 
to his head and body while serving in combat in the Republic 
of Vietnam in June 1967.  The veteran required several months 
of treatment to recover from his wounds.  He was retired from 
the military, by reason of physical disability, in August 
1968.

The veteran submitted his claim for VA disability 
compensation benefits in September 1968.  The veteran was 
granted service connection for SFWs of the left arm and hand, 
with a fracture of the distal ulna, rated as 50 percent 
disabling, residuals of a SFW of the scalp, residuals of SFWs 
of the left shoulder and armpit, both lower extremities, and 
buttocks, and a burn scar on the dorsal aspect of the right 
hand, all rated at a noncompensable level in February 1969.  
His combined disability rating was 50 percent.  

The veteran submitted a claim for increased ratings, service 
connection, and nonservice-connected disability pension in 
April 1980.  He reported that he had last work for the Postal 
Service in October 1979.  He also reported that he had had 
multiple shrapnel fragments removed over the past year.  

The Postal Service was contacted for information on the 
veteran's employment.  A response indicated that the veteran 
was removed because of unavailability for work.

The veteran's disability for multiple SFWs of the left upper 
extremity, with ulnar nerve neuropathy and left claw hand, 
was increased to 60 percent in December 1980.  He was also 
awarded special monthly compensation for the loss of use of 
his left hand and entitlement to an automobile allowance.  
His combined service-connected disability rating was now 60 
percent.

The veteran's representative submitted copies of records from 
the Postal Service in 1981.  They documented the personnel 
action involving the veteran.  In particular the records show 
that the veteran was off from work, due to illness, on a 
significant number of occasions between February and June 
1979.  The exact nature of the illness was not specified.

The veteran was granted service connection for an additional 
disability related to his original injury in June 1981.  The 
award was for a SFW of the left calf and the veteran was 
assigned a 10 percent disability rating.  His combined 
disability rating remained at 60 percent.

The Board issued a decision that denied a claim for a TDIU 
rating but also increased the veteran's disability rating for 
SFWs of his left arm and SFWs of the left buttock in March 
1982.  The veteran was found to meet the criteria for a 20 
percent rating for each of those disabilities.  The RO issued 
a rating decision that implemented the Board decision in 
March 1982.  The veteran's combined disability rating was now 
80 percent.  

The veteran submitted a formal claim for a TDIU rating in 
October 1984.  He reported that he had last worked for the 
Postal Service in October 1979.  He had worked for the Postal 
Service from January 1969 to October 1979.  The claim was 
denied in November 1984.  

The veteran testified at a Central Office hearing, in regard 
to other issues, in April 1989.  At that time he noted that 
the Postal Service had given him a disability retirement 
based on disabilities of the back and lower extremities.

The veteran's rating for his SFW of the scalp was increased 
to 10 percent in January 1990.  His combined disability 
rating remained at 80 percent.  

Associated with the claims folder are VA counseling and 
vocational rehabilitation folders for the veteran.  The 
folders show that the veteran had an initial psychological 
screening in December 1980.  However, no formal report was 
provided.  He also sought counseling in 1991.  He was unable 
to attend a counseling appointment due to a conflict with a 
medical appointment.  No additional entries were made in 
regard to counseling or a vocational rehabilitation 
determination.

The veteran submitted a new claim for a TDIU rating in 
October 1993.  His last employment was still reported as 
being with the Postal Service in October 1979.   The veteran 
also reported that he had three years of college.

The RO granted the veteran's claim for a TDIU rating in 
January 1994, effective from the date of claim of October 19, 
1993.  No examination was conducted.  The decision was based 
on the evidence of record at that time.

The veteran submitted confirmation of his unemployed status 
by way of completing a VA Form 21-4140, Employment 
Questionnaire, in March 1995, March 1996, March 1997, and 
March 1998.  The veteran's yearly report differed when he 
reported that he was an elected public official in March 
1999.

The veteran informed the RO that he was a county commissioner 
and had taken the oath of office for a two year term in 
December 1998.  He reported that he attended meetings for 
approximately 7-10 hours per month.  He was paid a gross 
monthly salary of $1,217.33 (approximately $14,608 per year).  
The veteran further reported that he had contacted the RO 
prior to accepting the position and that he was advised that 
serving as an elected official would not affect his 
unemployability status.

The RO issued a rating decision, continuing the veteran's 
entitlement to a TDIU rating, in April 1999.  The rating 
decision noted that the veteran's position was largely 
ceremonial, requiring primarily voting and meetings, and that 
the duties generally required 7-10 hours per month.  Further 
it was determined that employment "in such a flexible 
protected, and elected capacity at such limited hours is 
clearly not representative or marginal employment or 
demonstrative of regained ability to perform marginal 
employment on a sustained basis."  The rating decision cited 
to the version of 38 C.F.R. § 4.16 (1995) in effect at the 
time and M21-1, Part VI, section 7.09.  (Manual used by the 
Veterans Benefits Administration (VBA) in developing, and 
deciding claims for benefits).  

The RO wrote to the veteran, as opposed to sending him forms 
to return, in March 2000, March 2002, March 2003, and March 
2004.  The letters advised that the veteran was receiving 
disability compensation at the 100 percent rate because the 
evidence showed that he was unable to work because of his 
service-connected disabilities.  The veteran was further 
advised that he was to notify VA immediately if he began 
working or became self-employed.  Such a change in status 
might result in a decrease in his rate of disability 
compensation.  Finally, the veteran was informed that VA 
conducted a computer match each year with the Internal 
Revenue Service (IRS) and Social Security Administration 
(SSA) in order to determine if the veteran is in receipt of 
wages or income from self-employment.

The RO also wrote to the veteran in October 2004.  The letter 
referenced a letter from February 2004 wherein the RO said it 
had informed the veteran that it was discovered that he had 
income during 2000.  The February 2004 letter is not of 
record.  The current letter went on to say that, based on a 
review of the file and evidence provided by the veteran, it 
was determined that the income would not effect his VA 
benefits.  It is not clear what evidence was provided by the 
veteran as there is no material associated with this letter.  
Nor is the amount of income noted.

The RO also wrote to the veteran in March 2005.  The letter 
was identical to those from 2000 to 2004 in advising the 
veteran to report income or wages.

In October 2005, the RO wrote to the veteran and advised that 
evidence had been received to show that the veteran had 
income in 2002.  The amount was listed as $24,499 and the 
source of information was the county finance department for 
the veteran's county.  The veteran was informed that he had 
to verify the accuracy of the reported earnings.  The veteran 
was advised that he would be informed of any future proposal 
to reduce his benefits.

The veteran responded in November 2005.  He said that he 
received income from the county because he was a county 
commissioner.  The veteran did not specify the amount but he 
did not dispute the amount reported by the RO.

The RO issued a rating decision in March 2006 and proposed to 
terminate the veteran's TDIU rating based on his being able 
to secure and follow a gainful occupation.  The RO noted that 
evidence showed the veteran had been a county commissioner 
since 2002 and that this was evidence of gainful employment.

Notice of the proposed reduction was provided that same 
month.  The veteran was advised of his procedural rights as 
to when a reduction would take place, his right to challenge 
the reduction, and to have a hearing in the matter.

The veteran wrote to the RO in April 2006.  He explained how 
he had contacted the RO prior to running for office and that 
it was determined that his position as a county commissioner 
would not be deemed gainful employment.  He said it was also 
decided that his payment was in excess of that for marginal 
employment but that his duties did not constitute evidence of 
his ability to maintain gainful employment.  He said that his 
duties had essentially remained the same, as well as his 
compensation, although he had received cost of living raises.  
He had served as a county commissioner since 1998.

The Board notes that VA treatment records for the period from 
November 1998 to February 2006 have been associated with the 
claims folder.  In addition, the veteran underwent a VA 
examination in May 2006 to assess several of his 
disabilities.  None of the medical evidence added to the 
claims folder demonstrates any improvement in his service-
connected disabilities.  Moreover, the veteran was not 
examined during that period for a determination as to whether 
his service-connected disabilities precluded him from 
obtaining and maintaining substantially gainful employment.

The RO issued a rating decision that, inter alia, terminated 
the veteran's TDIU rating in June 2006.  The effective date 
of the termination was established as September 1, 2006.  The 
rating decision also terminated the veteran's entitlement to 
Dependents' Educational Assistance (DEA) as those benefits 
were predicated on the TDIU rating.  The rating decision 
found that the veteran had maintained his occupation as a 
county commissioner for a period of 12 consecutive months and 
actually since 2002.

Notice of the termination of the TDIU rating and entitlement 
to DEA benefits was provided on June 29, 2006.  The veteran 
expressed his disagreement with the decision.

The RO issued a statement of the case (SOC) in October 2006.  
The SOC provided an extended discussion of marginal 
employment and how it is determined.  The RO noted that the 
veteran's income as a county commissioner exceeded the yearly 
amount established by the U. S. Department of Commerce, U. S. 
Census Bureau, as the poverty threshold for one person.  In 
particular the veteran's income was approximately $25,000 and 
the poverty threshold was listed as $10,600.  The RO also 
cited to the United States Court of Appeals for Veterans 
Claims (Court) decision of Faust v. West, 13 Vet. App. 342 
(2000).  In that decision the Court looked at the definition 
of substantially gainful activity used by the SSA for 
reference.  Ultimately, the Court said that where an 
individual was employed at an occupation that provided an 
annual income that exceeded the poverty threshold for one 
person, irrespective of the number of hours or days that the 
person actually worked and without regard to the person's 
earned income prior to receipt of a 100 percent rating, based 
on TDIU, such employment constituted, as a matter of law, a 
substantially gainful occupation and "actual employability" 
for the purposes of 38 C.F.R. § 3.343(c)(1).  Faust, 13 Vet. 
App. at 356.

The veteran and B.W. provided testimony at a Travel Board 
hearing in November 2006.  The veteran's representative began 
by citing to the 1999 rating decision that had determined the 
veteran's employment as a county commissioner was flexible, 
protected employment and that the veteran's limited hours 
were not representative of marginal employment or 
demonstrative of regained ability to perform marginal 
employment on a sustained basis.  The representative also 
noted that the Court in Faust had relied heavily on a SSA 
definition of employability because there was no applicable 
definition in VA law.  The representative further noted that 
the VBA Adjudication Manual, M21-1, had been rewritten to 
include what he said was a definition of substantially 
gainful employment, and cited to M21-1 Rewrite (R), Part 4, 
Subpart 2, Chapter 2, Section F, Paragraph D (M21-1R, Part 4, 
Subpart ii, 2.F.D.4), dated in December 2005.  

The veteran testified regarding his duties and obligations as 
a county commissioner.  He noted the various ceremonial 
functions he would perform as well as the ministerial duties 
required such as serving on various committees, being present 
for hearings, and voting on issues.  He said that he did not 
receive any additional compensation for being on the several 
committees; such tasking came with his job.  The veteran said 
the number of hours spent on the job varied, to include 
whether it was the budget cycle or scheduled meetings.  He 
said it could range from no hours to six hours a day and even 
several days in a row with no activity.  He said the current 
compensation was approximately $25,000 per year.  He had been 
a county commissioner since winning his first election in 
1998 and was currently up for reelection.  The veteran 
further testified that were times when he was unable to 
perform his duties, either due to doctor's appointments or as 
a result of problems from his disabilities.  He had excused 
himself from meetings or left early because of pain and 
problems with his legs.

The veteran's witness, B.W. testified that he was involved 
with veterans' issues and had known the veteran for some 
time.  He also had a lot of interaction with the veteran on 
veterans' issues and at county and committee meetings.  He 
testified that he had personally observed the veteran have to 
excuse himself from meetings because of pain from his 
injuries.  The veteran provided information regarding the 
geographical means test (GMT) that is used by the Veterans 
Health Administration (VHA) in making determinations on 
enrollment of veterans in the VHA healthcare system.  The GMT 
for the veteran's county, for a family of four, was given as 
$41,000.  It was argued that this was considered by VA to be 
a standard for determining marginal employment.  The veteran 
provided further testimony regarding his duties and his 
availability to constituents.  He said his availability was 
mostly by telephone as he really did not have an office he 
was required to report to on a daily basis.  He did have an 
office but he was not limited to the office in order to 
conduct his affairs.  The veteran also said that, generally, 
there were two advertised meetings of the commissioners per 
month.  He also attended committee meetings for various 
committees, none of which were on an established regular 
basis.  The general commissioner meetings lasted between 4-5 
hours per meeting, and the other committee meetings could 
last an hour or a little more depending on the agenda.  
Finally, it was noted that the RO had information regarding 
the veteran's income in 1999 and again in 2004 and still 
continued his TDIU rating.  

II.  Analysis

At the outset, the Board notes that the procedural 
requirements for notice of reduction/termination of a 
disability rating were met in this case.  See 38 C.F.R. 
§ 3.105(e) (2006).  

Regulations provide that a total disability rating based on 
individual unemployability is warranted when the evidence 
shows the veteran is precluded from obtaining or maintaining 
substantially gainful employment consistent with his 
education and occupational experience, by reason of his 
service-connected disabilities.  38 C.F.R. §§ 3.340, 3.341, 
4.16 (2006).  Total disability may or may not be permanent.  
Permanence of total disability exists when such impairment is 
reasonably certain to continue throughout the life of the 
disabled person.  Diseases and injuries of long standing 
which are actually totally incapacitating will be regarded as 
permanently and totally disabling when the probability of 
permanent improvement under treatment is remote.  38 C.F.R. 
§ 3.340 (2006).

Marginal employment is not considered to be substantially 
gainful employment.  Marginal employment generally shall be 
deemed to exist when a veteran's earned annual income does 
not exceed the amount established by the U.S. Department of 
Commerce, Bureau of the Census, as the poverty threshold for 
one person.  Marginal employment may also be held to exist, 
on a facts-found basis (includes but is not limited to 
employment in a protected environment such as a family 
business or sheltered workshop), when earned annual income 
exceeds the poverty threshold.  Consideration shall be given 
in all claims to the nature of the employment and the reason 
for termination.  38 C.F.R. § 4.16(a) (2006).

The veteran's TDIU rating was in effect for almost 13 years 
at the time it was terminated, effective from September 1, 
2006.  The requirements for a reduction in the evaluation for 
disabilities in effect for five years or more are set forth 
at 38 C.F.R. § 3.344(a) and (b), which require that only 
evidence of sustained material improvement under the ordinary 
conditions of life, as shown by full and complete 
examinations, can justify a reduction; these provisions 
prohibit a reduction on the basis of a single examination.  
See Brown v. Brown, 5 Vet. App. 413, 417-18 (1995).  In 
addition, 38 C.F.R. § 3.344(c)(1) (2006) provides that actual 
employability be established by clear and convincing 
evidence. 

The veteran's case is unique in that there was no reduction 
of any of the veteran's separate ratings for his several 
service-connected disabilities.  Thus there was no reduction 
in the combined disability rating of 80 percent.  Further, 
there is no medical evidence of record to show that there has 
been any improvement of the veteran's service-connected 
disabilities.  Rather, the veteran's case turns on the issue 
of whether his serving as a county commissioner and receiving 
income of approximately $25,000 per year constitutes evidence 
that the veteran was no longer unemployable and capable of 
substantially gainful employment.  

The Board notes that the RO relied heavily on the definition 
of a substantially gainful occupation promulgated by the 
Court in Faust.  However, a further reading of the decision 
notes that the facts of that case are dissimilar from the 
current case.  The veteran in Faust was self-employed and 
making a substantial income.  His original grant of TDIU was 
based mostly on non-medical evidence, namely evidence of his 
lack of earnings, rather than on an assessment of his being 
unable to obtain and maintain substantially gainful 
employment.  Faust, 13 Vet. App. at 349.  The veteran had a 
single disability, post-traumatic stress disorder (PTSD).  
The Court held that it was appropriate for the RO to also 
rely on non-medical evidence, i.e. income, in determining 
"improvement" in the veteran's service-connected PTSD, his 
only disability.  The Court also said that any decision to 
reduce a rating must be based on a review of the entire 
record.  Id. at 350.  See Schafrath v. Derwinski, 1 Vet. App. 
589, 594 (1991).

In Faust, the veteran had been employed in the same 
profession for a number of years.  The only changes were his 
level of income from that employment.  He also said that he 
was capable of earning more than twice his current income but 
for symptoms of his disability.  In the current case, the 
veteran was employed with the Postal Service from 1969 to 
1979, when he was retired by reason of disability.  There is 
no evidence of record of his having engaged in any other 
employment, substantial or otherwise, at any time from 1979 
until he was elected to the county commission in 1998.  The 
veteran has not alleged that he is capable of even greater 
earnings.  Moreover, unlike the Faust case, there is no 
reduction of any disability rating in the current case, to 
include the veteran's loss of use of his left hand in 
addition to his combined 80 percent disability rating.  The 
only similarity is that Faust was employed as was the veteran 
in this case.  

The evidence in this case shows that the veteran was employed 
as a county commissioner since 1998.  However, as the Court 
in Faust noted, for the purposes of the reduction of a TDIU 
rating, actual employment is not synonymous with actual 
employability.  Id. at 354 (noting that 38 C.F.R. § 4.16 
considers more than simply whether the claimant can or cannot 
work at all).  There must be a finding that the veteran is no 
longer unemployable.  The Board notes that the Federal 
Circuit has held that a veteran does not have to demonstrate 
100 percent unemployability in order to prove that he cannot 
follow a substantially gainful occupation.  See Roberson v. 
Principi, 251 F.3d 1378, 1385 (Fed. Cir. 2001).  Further, 
M21-1R has been amended to define substantially gainful 
employment "as employment at which non-disabled individuals 
earn their livelihood with earnings comparable to the 
particular occupation in the community where the veteran 
resides."  M21-1R, Part 4, Subpart ii, 2.F.4.D.  

The veteran's income does exceed the standard for showing 
marginal employment.  However, his income does not exceed the 
Geographic-based Means Test (GMT) promulgated by VHA for 
assessing the income levels for the veteran's county.  
Information from the VHA website shows a median income of 
$61,800 for a family of 4 in 2005 in the veteran's county.  
In assessing a veteran's eligibility for enrollment the VHA 
has established $41,000 as the limit for a veteran and one 
dependent.  A veteran with two dependents has an income level 
of $46,150 for the same consideration.  In addition, VHA 
Financial Income Thresholds for VA health Care Benefits was 
established as $31,013 for a veteran with one dependent in 
2005.  According to the VHA website, that income level would 
entitle noncompensable rated veterans and nonservice-
connected veterans to free VA health care.  Such information 
is cited to show the standards of living in the veteran's 
community.

The Board acknowledges that the VHA determined means tests 
are not dispositive in evaluating issues involving 
substantially gainful employment.  However, they are 
illustrative of circumstances pertinent in evaluating a facts 
found basis for determining a veteran's ability to engage in 
such employment.  The applicable M21-1R definition of 
substantially gainful employment instructs that such an 
employment determination requires comparison of earnings in 
the particular occupation in the community where the veteran 
resides.  

Here the comparison can only be to the other commissioners 
that serve with the veteran.  Such a position is a part-time 
position and other commissioners maintain their outside 
employment and do not rely, or do not rely solely, on the 
income derived from their status as a county commissioner.  
Further, as acknowledged by the RO in the 1999 rating 
decision, the veteran's employment is in a protected 
environment.  His daily hours are essentially his to set; he 
does not report to anyone and does not have a minimal number 
of hours to work.  He attends meetings as required if he is 
able to and misses meetings if his disabilities preclude him 
from attending or require him to leave early.  He lost his 
job with the Postal Service after 10 years due to his 
unavailability for work.  In his current position, he does 
not face that threat.

The claimant is a severely disabled veteran.  He has multiple 
service-connected disabilities stemming from his being 
wounded in combat.  This includes the loss of use of his left 
hand.  He has found a means to be a part of his community and 
to contribute to the welfare of that community, to include 
other veterans, by his service as a county commissioner.  He 
represents the embodiment of the soldier-citizen through his 
service. 

After conducting a thorough review of the entire record, the 
Board finds that the veteran's employment as a county 
commissioner does not demonstrate that he is employable.  
Further, the evidence of record does not demonstrate that the 
veteran was capable of substantially gainful employment at 
the time his TDIU rating was terminated in June 2006.  The 
veteran's status as a county commissioner, while paying him 
more than that used to determine marginal employment, does 
not constitute marginal employment on a facts found basis.  
Accordingly, because he was not employable and not able to 
engage in substantially gainful employment because of his 
work as a county commissioner, the termination of his TDIU 
rating was not proper and the rating is restored.  


ORDER

The termination of TDIU was not proper, and TDIU is restored.



____________________________________________
MARK W. GREENSTREET
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


